DETAILED ACTION
This office action is responsive to the amendment filed 9/12/2022.  The application contains claims 1-3, 6-7, 9-14, 17-23, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The claims 1-3, 9, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. [US 2016/0373570 A1, hereinafter Mike] in view of Sinha et al . [US 2019/0310716 A1, hereinafter Sinha] in view of DJAJADININGRAT et al . [US 2017 / 0323062 A1, hereinafter Dja]. 

With regard to Claim 1,
Mike teach a computer-implemented method comprising:
monitoring a data stream received from one or more observation devices (Fig. 4, 408, [0012], “acquired video imagery may be analyzed, in real time or at a later time”);
detecting a gesture initiated by a user from the data stream ([0040], “, a user may request (via voice, gesture, and/or other suitable user input)”), wherein [an input] indicates that the user is searching for an object ([0013], “user input requesting information about the location of the keys (e.g. a voice command detected via a microphone on the see-through display device 100), the keys are highlighted 106 on the see-through display device 100”);
identifying the object by analyzing a set of contextual data associated with the user (Fig. 4, 442, [0019], [0024], “user behaviors may be classified based upon contextual information regarding the time, location, type of activity being performed, and/or any other suitable contextual information. Example user behaviors include eating meals, showering, looking for lost objects, driving to work, and the like”, [0039], [0042], [0046]);
predicting, in response to identifying the object, a location of the object by analyzing historic data associated with the object from the data stream (Fig. 4, 444, [0046], “notification may inform a user of a most recently stored location of the object”,[0022]); and
outputting the predicted location of the object to the user (Fig. 4, 444, 450, 452, [0046], “notification may highlight a physical location of an object in a background scene, and/or may comprise directions (arrows, lines, text, etc.) that lead the user to a most recent location”).
Mike teach the ability to detect gestures initiated by a user from the data stream ([0040], “a user may request (via voice, gesture, and/or other suitable user input) that an object be designated as tracked, and scan an image of the object”) and Mike teach the ability to receive input to search for items ([0013], “user input requesting information about the location of the keys (e.g. a voice command detected via a microphone on the see-through display device 100), the keys are highlighted 106 on the see-through display device 100”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention having Mike before them to modify the search input form to include known equivalents of using voice commands and gesture inputs. One would be motivated to do so to provide a simple form of input that would facilitate the input process, save the user time and increase the user satisfaction through providing the ability to use different forms of input as it is a simple substitution of one known element with a similar element.
Mike do not explicitly teach analyzing, using a machine learning model, a set of training data related to a plurality of gestures performed by the user; and determining, using the machine learning model and based on the set of training data, a subset of body gestures that are associated with user movement indicating that the user is searching for one or more objects, determine, based on the gesture analysis, that the body gesture indicate that the body gesture indicate a user action.
Sinha teach analyzing, using a machine learning model, a set of training data related to a plurality of gestures performed by the user (Fig. 2-3, Abstract, [0020], [0024], “hand pose identification based on one or more frames of depth map data that include three-dimensional data corresponding to a hand, and a process to train a neural network and recommendation engine to perform the hand pose identification process”, [0029], [0033]-[0034], “database 152 includes a fixed set of activation feature to hand pose parameter mappings that are generated from the training data 160 during the training process that produces the trained neural network hierarch 144”); and
determining, using the machine learning model and based on the set of training data, a subset of body gestures that are associated with user movement indicating that the user is searching for one or more objects (Fig. 2-3, Abstract, [0033], “database 152 includes a fixed set of activation feature to hand pose parameter mappings that are generated from the training data 160 during the training process that produces the trained neural network hierarch 144”, [0036], [0049], “reference to the process 300 performing a function or action refers to the operation of one or more digital processing devices to execute stored program instructions to perform the function or action in conjunction with other components in a computerized system”, examiner notes that the specification ¶17 clarify that the body gesture is specific movements of body parts “trained to identify specific movements of body parts of the user, such as the neck, head, or eyes moving in various direction” which include the hand gestures), and 
determine, based on the gesture analysis, that the body gesture indicate that the body gesture indicate a user action (Fig. 2-3, Abstract, [0033], “database 152 includes a fixed set of activation feature to hand pose parameter mappings that are generated from the training data 160 during the training process that produces the trained neural network hierarch 144”, [0036], [0049], “reference to the process 300 performing a function or action refers to the operation of one or more digital processing devices to execute stored program instructions to perform the function or action in conjunction with other components in a computerized system”, examiner notes that the specification ¶17 clarify that the body gesture is specific movements of body parts “trained to identify specific movements of body parts of the user, such as the neck, head, or eyes moving in various direction” which include the hand gestures).
Mike and Sinha are analogous art to the claimed invention because they are from a similar field of endeavor of  augmented reality and detecting input gestures. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mike to use machine learning to identify gestures resulting in resolutions as disclosed by Sinha with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mike as described above to improve the speed and accuracy of the recognition of hand poses in three-dimensional space would be beneficial (Sinha, [0005]).
Mike-Sinha do not explicitly teach activating a beam of light to physically identify the predicted location of the object.
Dja teach activating a beam of light that is directed at the predicted location of an object ([0040], “AR device may display information and hints (e.g., a light beam or landing beam) that indicate the correct target position (stationary marker) for the currently used object and/or its respective marker”).
Mike-Sinha and Dja are analogous art to the claimed invention because they are from a similar field of endeavor of  using augmented reality based user guidance system. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mike guiding format for the object location resulting in resolutions as disclosed by Dja with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mike as described above to provide enhanced user guidance and take even further advantage of augmented reality techniques (Dja, [0009]).

With regard to Claim 2,
Mike-Sinha-Dja teach the computer-implemented method of claim 1, wherein the set of contextual data associated with the user is at least one data type selected from the group of data types consisting of:
calendar data;
communication data;
social media data;
user search history data; and
user activity data (Mike, [0024], “Patterns of user interactions with objects may be tracked in any suitable manner”, “every afternoon at five o'clock a user sets down keys, and looks for the keys every morning at eight o'clock”).

With regard to Claim 3,
Mike-Sinha-Dja teach the computer-implemented method of claim 1, wherein outputting the predicted location of the object to the user further comprises at least one action selected from the group of actions consisting of:
providing an audio message to verbally indicate the predicted location of the object (Mike, Fig. 4, 444, 446, [0045], “Any suitable output may be provided, including audio 446”); and
sending a textual communication to a user device, wherein the textual communication indicates the predicted location of the object.

With regard to Claim 9,
Mike-Sinha-Dja teach the computer-implemented method of claim 1, wherein the machine learning model is a convolution neural network (Sinha, Fig. 1-4, [0020], [0038], [0044]).

With regard to Claim 11,
Mike-Sinha-Dja teach the computer-implemented method of claim 1, further comprising:
receiving a second body gesture from the user indicating that the user is searching for a second object that is different than the identified object (Mike [0040], “, a user may request (via voice, gesture, and/or other suitable user input)”, [0013], “user input requesting information about the location of the keys (e.g. a voice command detected via a microphone on the see-through display device 100), the keys are highlighted 106 on the see-through display device 100”, Sinha, Fig. 2-3, Abstract, [0033], “database 152 includes a fixed set of activation feature to hand pose parameter mappings that are generated from the training data 160 during the training process that produces the trained neural network hierarch 144”, [0036], [0049], “reference to the process 300 performing a function or action refers to the operation of one or more digital processing devices to execute stored program instructions to perform the function or action in conjunction with other components in a computerized system”, examiner notes that the specification ¶17 clarify that the body gesture is specific movements of body parts “trained to identify specific movements of body parts of the user, such as the neck, head, or eyes moving in various direction” which include the hand gestures); and
identifying the second object based on the set of contextual data associated with the user (Mike Fig. 4, 442, [0039], “identifying an inanimate moveable object in the image data, either in real time or at a later time upon receipt of a trigger (e.g. user request to locate an object, contextual trigger, etc.)”, [0044]).



With regard to claim 12,
Claim 12 is similar in scope to claim 1; therefore it is rejected under similar rationale. Mike further teach a processor and computer readable storage medium ([0052], [0055]).
With regard to claim 13,
Claim 13 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to claim 14,
Claim 14 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to claim 17,
Claim 17 is similar in scope to claim 1; therefore it is rejected under similar rationale. Mike further teach a processor and computer readable storage medium ([0052], [0055]).
With regard to claim 18,
Claim 18 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to claim 19,
Claim 19 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to claim 20,
Claim 20 is similar in scope to claim 4; therefore it is rejected under similar rationale.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. [US 2016/0373570 A1, hereinafter Mike] in view of Sinha et al . [US 2019/0310716 A1, hereinafter Sinha] in view of DJAJADININGRAT et al . [US 2017 / 0323062 A1, hereinafter Dja] in view of Exploiting Geo-Referenced Data as Contextual Information into Context-Aware Recommender Systems Published on 2017 [hereinafter D1].

With regard to Claim 6,
Mike-Sinha-Dja teach the computer-implemented method of claim 1, wherein the identifying the object by analyzing the set of contextual data associated with the user (Mike, Fig. 4, 442, [0039], “identifying an inanimate moveable object in the image data, either in real time or at a later time upon receipt of a trigger (e.g. user request to locate an object, contextual trigger, etc.)”, [0044]).
determining a set of objects based in part on the set of contextual data associated with the user (Mike, [0019], “see-through display device 100 may designate an inanimate moveable object as a tracked object based upon a number, pattern, and/or frequency of sightings of and/or user interactions with the object, such that objects that are seen and/or interacted with more often are more likely to be considered important”,[0020], [0022], “Objects with which the user interacts at the end of variable length events (e.g. time spent searching for keys each morning before finding the keys and/or exiting the house) also may be considered more likely to be important”, [0025], [0047], “if a user is seeking a set of keys and a display device has information on four sets of keys that look similar, the display device may show images of the four sets of keys to allow the user to select the set being sought”);  
likelihood that a given object is the object that the user is searching for (Mike, [0019], “see-through display device 100 may designate an inanimate moveable object as a tracked object based upon a number, pattern, and/or frequency of sightings of and/or user interactions with the object, such that objects that are seen and/or interacted with more often are more likely to be considered important”,[0020], [0022], “Objects with which the user interacts at the end of variable length events (e.g. time spent searching for keys each morning before finding the keys and/or exiting the house) also may be considered more likely to be important”, [0025], [0047], “if a user is seeking a set of keys and a display device has information on four sets of keys that look similar, the display device may show images of the four sets of keys to allow the user to select the set being sought”); and
identifying the object (Mike, Fig. 4, 444, 448, [0045], “suitable visual outputs include, but are not limited to, augmented reality imagery using a see-through display device, as described above with regard to Figure 1”, [0046]).
Mike-Sinha-Dja do not explicitly teach calculating a score, wherein the score indicates a likelihood that a given object is the object, identifying the object based on the calculated score for each of the set of objects.
D1 teach calculating a score, wherein the score indicates a likelihood that a given object is the object (P. 3,  Paragraph 3, “we identify the set of candidate items for recommendation R by selecting from the model all items i /∈ O. Then, for each candidate item r ∈ R, we calculate its recommendation score (i.e., its similarity to the set O), identifying the object based on the calculated score for each of the set of objects (P. 3,  Paragraph 3, “The N candidate items with the highest score are recommended to the user”).
Mike teach the ability to determine different objects and the ability to recommend objects to a user. D1 teach the ability to use user’s contextual data to score different possible recommendation and the ability to provide recommendation based on the score. 
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mike-Sinha-Dja to calculate score to the objects that indicates the likelihood of the prediction correctness resulting in resolutions as disclosed by D1 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mike-Sinha-Dja as described above to increase the accuracy of recommendation which will increase user satisfaction and save the user’s time (P. 5, line 1, Paragraph 3, “the more the system knows about the contextual information, the better is the accuracy”).

With regard to Claim 7,
Mike-Sinha-Dja-D1 teach the computer-implemented method of claim 6, wherein the object is a first object of the set of objects having a highest score (D1, P. 3,  Paragraph 3, “The N candidate items with the highest score are recommended to the user”).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. [US 2016/0373570 A1, hereinafter Mike] in view of Sinha et al . [US 2019/0310716 A1, hereinafter Sinha] in view of DJAJADININGRAT et al . [US 2017 / 0323062 A1, hereinafter Dja] in view of Levy et al . [US 10,013,654 B1, hereinafter Levy].

With regard to Claim 10,
Mike-Sinha-Dja teach computer-implemented method of claim 1.
Mike-Sinha-Dja do not explicitly teach wherein the set of contextual data associated with the user is analyzed using natural language processing .
Levy teach set of contextual data associated with the user is analyzed using natural language processing (Col. 6, lines 7-11, “input data also includes contextual data that can provide context to the NL statement. Contextual data assists with narrowing possible predictions and responses and, thereby, improves the quality value of natural language processing predictive analytics”, Col. 6, lines 12-14 “NLP system receives and accesses contextual data associated with the user, including past statements received from the user, to contextualize the statement”, Col. 16, lines 10-31, “Contextual data 320 represents one embodiment of contextual data 112 and includes conversation state data and user profile data”).
Mike-Sinha-Dja and Levy are analogous art to the claimed invention because they are from a similar field of endeavor of  predicting based on contextual data. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mike-Sinha-Dja to have user set of contextual data to be analyzed using natural language processing in resolutions as disclosed by Levy with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mike-Sinha-Dja as described above to increase the accuracy and narrow possible predictions (Col. 6, lines 7-11).

The claims 21 rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. [US 2016/0373570 A1, hereinafter Mike] in view of Sinha et al . [US 2019/0310716 A1, hereinafter Sinha] in view of DJAJADININGRAT et al . [US 2017/0323062 A1, hereinafter Dja] in view of Alasaarela et al . [US 2020/0409148 A, hereinafter D2]

With regard to Claim 21,
Mike-Sinha-Dja teach the computer-implemented method of claim 1.
Mike-Sinha-Dja do not explicitly teach wherein the plurality of body gestures comprise movements of a neck, head and eyes in one or more directions.
D2 teach plurality of body gestures comprise movements of a neck, head and eyes in one or more directions (0073], “user may interact with the display system 2300 via gestures of the eye, neck and/or head”).
Mike-Sinha-Dja and D2 are analogous art to the claimed invention because they are from a similar field of endeavor of  predicting commands based on detected user’s gestures. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mike-Sinha-Dja to include movements of a neck, head and eyes in one or more directions as part of the body gesture detection in resolutions as disclosed by D2 with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mike-Sinha-Dja as described above to increase the accuracy of identifying user intention based on detected gestures and narrow possible predictions of the command associated with the user’s detected gesture.

The claims 22 rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. [US 2016/0373570 A1, hereinafter Mike] in view of Sinha et al . [US 2019/0310716 A1, hereinafter Sinha] in view of DJAJADININGRAT et al . [US 2017 / 0323062 A1, hereinafter Dja] in view of Chemel et al. [US 2009/0267540 A1, Hereinafter Chemel] 

With regard to Claim 22,
Mike-Sinha-Dja teach the computer-implemented method of claim 1.
Mike-Sinha-Dja do not explicitly teach beam of light is projected from a smart premises infrastructure.
Chemel teach beam of light is projected from a smart premises infrastructure ([0021], “Embodiments of the present invention may disclose use of sensors and tracking tools for intelligently managing the lighting in the environments”, [0128]-[0129], “for networked (e.g., wired or wireless) control, the ballast may contain a microprocessor or intelligent control device combined with a set of one or more digital input lines that may be mapped to various operating states. Further, for networked control, the ballast may also contain a microprocessor or intelligent control device combined with an analog input that may be mapped to the various operating states”, [0180], [0186]).
Mike-Sinha-Dja and Chemel are analogous art to the claimed invention because they are from a similar field of endeavor of  controlling light features to provide guidance to the user. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mike-Sinha-Dja to include project beam of light from a smart premises in resolutions as disclosed by Chemel with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mike-Sinha-Dja as described above to include the ability to guide user without the need of AR devices which will expand the ability to apply the teaching of Mike-Sinha-Dja in different environments.

The claims 23 rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. [US 2016/0373570 A1, hereinafter Mike] in view of Sinha et al . [US 2019/0310716 A1, hereinafter Sinha] in view of DJAJADININGRAT et al . [US 2017/0323062 A1, hereinafter Dja] in view of Chemel et al. [US 2009/0267540 A1, hereinafter Chemel] in view of SCHIFMAN et al. [US 2008/0264962 A1, hereinafter Schifman] 

With regard to Claim 23,
Mike-Sinha-Dja-Chemel teach the computer-implemented method of claim 22, wherein the beam of light projected from the smart premises infrastructure comprises a series of lights (Chemel, Fig. 6, 604, [303], “luminaire system 602 may be constructed by assembling various components and may consist of a series of light modules 604 and one or more power management modules or modules 112”, [0346]).
Mike-Sinha-Dja-Chemel do not explicitly teach series of lights used to direct the user to the object.
Schifman teach series of lights used to direct the user to the object (Abstract, “series of lights direct the user to the appropriate drawer and the appropriate compartment of the relevant drawer”, [0021], “processor also sends a signal to illuminate the appropriate selection light 38 to direct to the user to the appropriate compartment 34 in the appropriate drawer 18”).
Mike-Sinha-Dja-Chemel and Schifman are analogous art to the claimed invention because they are from a similar field of endeavor of  controlling light features to provide guidance to the user. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Schifman to include the ability to use series of light to guide a user in resolutions as disclosed by Schifman with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Mike-Sinha-Dja as described above to include the ability to guide user using sequence of light through a premises to a specific location specially for large premises where the user would not be able to view a single guide light beam.

Response to Arguments
Examiner respectfully withdraw the 35 USC 101 rejection based on the amended independent claims.
Applicant argue that Sinha teach the hand pose identification and not body gestures (remarks P.11-12). 
	Examiner respectfully disagrees,  applicant specification submitted on 2/25/2021 ¶17 clarify that the body gesture is specific movements of body parts “trained to identify specific movements of body parts of the user, such as the neck, head, or eyes moving in various direction”. Therefore, under broadest reasonable interpretation hand gestures disclosed by Sinha (See at least Fig. 2-3, Abstract, [0020], [0024], “hand pose identification based on one or more frames of depth map data that include three-dimensional data corresponding to a hand, and a process to train a neural network and recommendation engine to perform the hand pose identification process”, [0029], [0033]-[0034], “database 152 includes a fixed set of activation feature to hand pose parameter mappings that are generated from the training data 160 during the training process that produces the trained neural network hierarch 144”) is a body gesture as the specification and the claims do not require the usage of a combination of body parts or even the detection of a specific body part to consider the detected gesture as a body gesture.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2017/0017776 filed by Soulos et al. disclose the ability to recommend the highest scored prediction See at least Fig. 1, ¶72, ¶75
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174